Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 1 of 26




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  PRISCILA ELEN DE SOUZA LIMA, as Personal            CASE NO. 1:20-cv-23631-UU
  Representative of the Estate of AILTON CESAR
  JUNIOR ALVES DA SILVA, deceased,

  BÁRBARA CALAZANS MONTEIRO, as Personal
  Representative of the Estate of ANANIAS ALOI
  CASTRO MONTEIRO, deceased,

  GIRLENE CAMPINHO AZEVEDO
  DOMINGUES, as Personal Representative of the
  Estate of BRUNO RANGEL DOMINGUES,
  deceased,

  ARIADINY PATRICYA WEBER, as Personal
  Representative of the Estate of EMERSON FABIO
  DIDOMENICO, deceased,

  PATRÍCIA LUANA GROZA DA SILVA
  GIMENEZ, as Personal Representative of the Estate
  of GUILHERME GIMENEZ DE SOUZA, deceased,

  VALDÉCIA BORGES DE MORAIS PAIVA, as
  Personal Representative of the Estate of JOSE
  GILDEIXON CLEMENTE DE PAIVA, deceased,

  AQUINOAN DE SOUSA CARVALHO, as
  Personal Representative of the Estate of LUCAS
  GOMES DA SILVA, deceased,

  HÉLIO HERMITO ZAMPIER NETO,

  ULRIKE OHLWEILER, as Personal Representative
  of the Estate of ANDERSON RODRIGUES
  PAIXAO DE ARAUJO, deceased,

  DAIELLI FAUSTINO KEMITC DA SILVA, as
  Personal Representative of the Estate of MATHEUS
  BITENCOURT DA SILVA, deceased,

  GRAZIELE DE AQUINO ALVES VIEIRA, as
  Personal Representative of the Estate of TIAGO DA
  ROCHA VIEIRA ALVES, deceased,
  JAKSON RAGNAR FOLLMANN,
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 2 of 26




  SUELLEN NERY DOS SANTOS, as Personal
  Representative of the Estate of MARCELO
  AUGUSTO MATHIAS DA SILVA, deceased,

  ROSÂNGELA MARIA DOS SANTOS SILVA
  LOUREIRO, as Personal Representative of the
  Estate of CLEBER SANTANA LOUREIRO,
  deceased,

  SUSANA RIBAS PEREIRA DE JESUS, as
  Personal Representative of the Estate of WILLIAN
  THIEGO DE JESUS, deceased,

  ALINE PENTEADO PEREIRA MACHADO, as
  Personal Representative of the Estate of FILIPE
  JOSE MACHADO, deceased,

  VENELANDA DUMKE, as Personal
  Representative of the Estate of ANDERSON
  ROBERTO MARTINS, deceased,

  LETÍCIA DOS ANJOS GABRIEL, as Personal
  Representative of the Estate of MARCOS DANILO
  PADILHA, deceased,

  PAULINHO GOBBATO, as Personal
  Representative of the Estate of RAFAEL CORREA
  GOBBATO, deceased,

  LUIZ MAURO GROHS, as Personal Representative
  of the Estate of LUIZ FELIPE GROHS, deceased,

  AJUSSARA ENRISCO, as Personal Representative
  of the Estate of RAFAEL VALMORBIDA,

  GRACIELA MISSEL, as Personal Representative of
  the Estate of MARCIO BESTENE KOURY,
  deceased,

  ILKA APARECIDA LABES PEIXOTO, as
  Personal Representative of the Estate of DELFIM
  PADUA PEIXOTO, deceased,

  SANDRA JACQUELINE MADRID LUCAS
  CASTILLO, as Personal Representative of the Estate
  of ANDERSON DONIZETI LUCAS, deceased,
                                                2
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 3 of 26




  DICLEIA JOHANN DE JESUS, as Personal
  Representative of the Estate of SERGIO LUIZ
  FERREIRA DE JESUS, deceased,

  AMANDA DOS SANTOS MACHADO, as
  Personal Representative of the Estate of DENER
  ASSUNCAO BRAZ, deceased,

  ALAN RUSCHEL,

  ANA CLAUDIA SEVERO, as Personal
  Representative of the Estate of EDUARDO LUIS
  PREUSS, deceased,

  FABIENNE BELLE, as Personal Representative of
  the Estate of LUIS CESAR MARTINS CUNHA,
  deceased,

  EZIQUIELA CALDERON GALIOTTO, as
  Personal Representative of the Estate of GELSON
  GALIOTTO, deceased,

  CRISTIANI VICENTINI, as Personal
  Representative of the Estate of RENAN CARLOS
  AGNOLIN, deceased,

  FERNANDA AMORIM DE ABREU, as Personal
  Representative of the Estate of ARTHUR
  BRASILIANO MAIA, deceased,

  MAURI ANTONIO DA SILVA, as Personal
  Representative of the Estate of BRUNO MAURI
  DA SILVA, deceased,

  ADRIANA DE OLIVEIRA SAROLI, as Personal
  Representative of the Estate of LUIZ CARLOS
  SAROLI, deceased,

  SUELI SALETE DE CASTRO, as Personal
  Representative of the Estate of EDUARDO DE
  CASTRO, deceased,

  XIMENA SUAREZ OTTERBURG,




                                                3
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 4 of 26




  RAQUEL DONAIDE CORONEL BENAGAS, as
  Personal Representative of the Estate of GUSTAVO
  FELICIANO ENCINA NUNEZ, deceased,

  ELIZETH ANDREINA SANDOBAL GONZALEZ,
  as Personal Representative of the Estate of ANGEL
  EDUARDO LUGO UGAS, deceased,

  OVIEDO VON BORRIES CABALLERO, as
  Personal Representative of the Estate of SISY
  GABRIELA ARIAS PARAVICINY, deceased,

  EDWIN TUMIRI CHOQUE,

  PAMELA JUSTINIANO PEDRAZA as Personal
  Representative of the Estate of ROMMEL DAVID
  VACAFLORES TERRAZAS, deceased,

  FLORA TARQUI AVILA as Personal
  Representative of the Estate of ALEX RICHARD
  QUISPE GARCIA, deceased,

  LUCAS CASAGRANDE DAL BELLO as Personal
  Representative of the Estate of MAURO LUIZ DAL
  BELLO, deceased,

                Plaintiffs,

  v.

  LINEA AEREA MERIDA INTERNACIONAL DE
  AVIACION d/b/a LAMIA CORPORATION S.R.L.,
  a foreign corporation, KITE AIR CORPORATION
  LTD., a foreign corporation, MARCO ANTONIO
  ROCHA VENEGAS, RICARDO ALBERTO
  ALBACETE VIDAL, AON UK LIMITED, a
  foreign corporation, BISA SEGUROS Y
  REASEGUROS, S.A., a foreign corporation,
  TOKIO MARINE KILN SYNDICATES LIMITED,
  a foreign corporation, and JOHN DOES 1-25,
  foreign corporations,

              Defendants.
  __________________________________/



                                                  4
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 5 of 26




       PUTATIVE DEFENDANT TOKIO MARINE KILN SYNDICATES LIMITED’S
        RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR REMAND

         Putative Defendant TOKIO MARINE KILN SYNDICATES LIMITED (“Tokio Marine

  Kiln”),1,2 by and through undersigned counsel, hereby files this response (“Response”), in

  opposition to Plaintiffs’ Motion for Remand (Dkt. 15) (“Motion for Remand”), and states as

  follows:

  I.     BRIEF INTRODUCTION IN RESPONSE

         Plaintiffs’ Motion for Remand should be denied. As set forth more fully below, the

  allegations in Plaintiffs’ proposed Second Amended Complaint and Third Party Complaint (Dkt.

  9-2) (the “Third Party Complaint”), fall squarely within the Convention for the Unification of

  Certain Rules For International Carriage by Air, Done at Montreal, opened for signature May 28,

  1999, S. Treaty Doc. No. 106-45, at 27(2000), 2242 U.N.T.S. 350 (“Montreal Convention”).

  Indeed, the Third Party Complaint, within its four corners, seeks damages for bodily injury and

  the deaths of passengers who were on a Montreal Convention flight, by express reference to the



  1
          Tokio Marine Kiln avers that this Court lacks personal jurisdiction over Tokio Marine Kiln
  as further set out in Tokio Marine Kiln’s Response to Motion for Leave to Amend (Dkt. 10). Tokio
  Marine Kiln therefore does not waive and expressly reserves all jurisdictional defenses and
  objections, and appears specially and for the expressly limited purpose of opposing the Motion for
  Remand. Tokio Marine Kiln is also not waiving but expressly preserving all other jurisdictional
  defenses including but not limited to the right to arbitration of any and all claims alleged to derive
  from the insurance policy issued to Defendant LaMia, and that in all claims arising out of the
  Montreal Convention, discussed in the Third-Party Complaint, in respect of transportation by air
  may only be brought in the forums specified in Article 33 of the Convention. As to the latter point,
  this Court has jurisdiction to determine whether the United States is a permissible forum for a
  claim governed by the Montreal Convention. See, e.g., Wendelberger v. Deutsche Lufthansa AG,
  No. 18-cv-01055-PJH, 2018 WL 2387858, at *3-4 (N.D. Cal. May 25, 2018). Tokio Marine Kiln therefore
  reserves its right to challenge whether the remedies sought by the Plaintiffs against Tokio Marine
  Kiln in this action can be properly pursued in the United States.
  2
         Plaintiffs incorrectly identify Tokio Marine Kiln, the managing agency of the underwriting
  syndicates, as the underwriters themselves.

                                                    5
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 6 of 26




  flight number, the origin and destination—both Montreal Convention signatories—, and none of

  residences of the decedent passengers was in the United States.

          Thus, because the courts of the United States have original jurisdiction over the claims

  asserted in the Third Party Complaint, the Court has the authority to address whether federal treaty

  subject matter jurisdiction may be exercised in the U.S., rendering remand to state court improper

  here.

  II.     RELEVANT FACTS

          1.     As demonstrated by the Third Party Complaint, Plaintiffs’ claims arise from the

  November 28, 2016 crash of LaMia Flight 2933 (“Flight 2933”),3 which originated in Santa Cruz,

  Bolivia, with the ultimate destination of Rionegro, Colombia. (See Dkt. 9-2 at ¶ 110.) The plane

  crashed near Medellin, Colombia, killing 71 individuals and injuring 6 others on board. (See id.

  at ¶ 125.)

          2.     The first paragraph of Plaintiffs’ proposed Third Party Amended Complaint

  describes the action as follows:

                 This is a civil action brought by various plaintiffs, some who are
                 suing for negligence following a personal injury and others who
                 are suing for wrongful death pursuant to Florida’s wrongful-death
                 statute, Fla. Stat. § 768.21, and any other applicable wrongful-death
                 statute, for the incident that occurred on or about November 28,
                 2016, involving the British Aerospace Avro 146-RJ85, Registration
                 Number CP2933, Serial Number E2348 (the “aircraft”), aboard
                 which were the injured plaintiffs or their decedents, that ran out of
                 fuel and crashed in Colombia (the “subject accident”). The aircraft
                 was being operated by Defendant LaMia Corporation S.R.L. as
                 LaMia Flight 2933 (the “subject flight”).



  3
         Flight 2933 was allegedly operated by Defendant LINEA AEREA MERIDA
  INTERNACIONAL DE AVIACION d/b/a LAMIA CORPORATION S.R.L., a foreign
  corporation (“LaMia”). (Id. at ¶ 105.)

                                                   6
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 7 of 26




  (Id. at ¶ 1 (emphasis added).)

         3.        Specifically, Plaintiffs (all of whom are representatives of passengers who perished

  in the crash of Flight 2933), assert, in their Third Party Complaint, that Defendants LaMia, KITE

  AIR CORPORATION LTD. (“Kite”), MARCO ANTONIO ROCHA VENEGAS (“Rocha

  Venegas”), and RICARDO ALBERTO ALBACETE VIDAL (“Albacete Vidal”) are liable to

  Plaintiffs under theories of wrongful death and negligence due to their respective acts and

  omissions which resulted in the crash of Flight 2933 and caused the decedents’ deaths. (See id. at

  ¶¶ 139, 146, 153, 160, 167, 174, 181, and 188.)

         4.        Moreover, Plaintiffs assert that they have suffered damages directly and

  proximately as a result of the alleged wrongful and negligent conduct of Defendants LaMia (the

  carrier), Kite, Rocha-Venegas, and Albacete-Vidal. (See id. at ¶¶ 140, 147, 154, 161, 168, 175,

  182, and 189.)

         5.        In the Third Party Complaint, Plaintiffs also seek to assert direct and recourse

  claims against three new putative defendants—Tokio Marine Kiln, BISA SEGUROS Y

  REASEGUROS, S.A. (“BISA”), and AON LIMITED UK. (“AON”), together with John Does 1-

  25, specifically seeking to hold them liable for Plaintiffs’ injuries and damages caused by the

  actions of the carrier and arising from the crash of Flight 2933 as follows:

                   a.       As to AON, at Paragraph 193, Plaintiffs allege that AON was LaMia’s

  broker and that: “The flight insurance policy [AON] ultimately obtained left LaMia exposed in

  numerous respects, and it deprived the Plaintiffs of compensation for their significant injuries

  and damages.” (Id. at ¶ 193 (emphasis added).)


                   b.       As to BISA, at paragraph 203, the Third Party Complaint alleges:

                        BISA was and is the insurance company, which contracted to
                                                     7
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 8 of 26




                      provide flight insurance to LaMia. BISA entered into a
                      contract to provide flight insurance to LaMia for its business
                      operations. The policy was enforceable and in effect at the
                      time of the subject accident, and it provided that BISA would
                      provide coverage for the subject accident and defend LaMia,
                      its insured, it litigation arising from a covered event. Despite
                      these provisions, BISA refused to defend LaMia in the
                      litigation and to cover the subject accident.

     (Id. at ¶ 203 (emphasis added).)

                 c.       Lastly, at Paragraph 213, notwithstanding Plaintiffs’ acknowledgment that

     they do not have a copy of the reinsurance policy, the Third Party Complaint asserts that Tokio

     Marine Kiln:

                      … was and is the insurance company, which contracted to
                      provide flight reinsurance covering LaMia. The flight
                      reinsurance policy was enforceable and in effect at the time
                      of the subject accident. Tokio Marine has refused to provide
                      coverage and has otherwise refused to meet its obligations
                      under the flight insurance policy.

  (Id. at ¶ 213 (emphasis added).)

         6.      Specifically as to Tokio Marine Kiln, Plaintiffs assert two causes of action (Count

  XIII for Breach of Contract and Count XIV for Common Law Bad Faith). As to the Breach of

  Contract claim, Plaintiffs are seeking judgment against Tokio Marine Kiln for all damages suffered

  by Plaintiffs and/or LaMia, Kite, Rocha-Venegas, and/or Albacete-Vidal arising from Tokio

  Marine Kiln’s alleged breach of a reinsurance policy that was allegedly “enforceable and in effect

  at the time of the subject accident.” (Id. at ¶ 213 and WHEREFORE clause (emphasis added).)

  As to the Common Law Bad Faith claim, Plaintiffs are demanding judgment against Tokio Marine

  Kiln for the very same damages for which Plaintiffs assert LaMia, the carrier, admitted being liable

  – damages arising from the crash of LaMia Flight 2933. (Id. at ¶ 215 and WHEREFORE




                                                     8
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 9 of 26




  clause.)4

         7.      These claims do not seek any new type or metric of damage but look to recover the

  same death and bodily injury damages that comprise the claims set forth against Defendants

  LaMia, Kite, Rocha-Venegas, and Albacete-Vidal, all of which are governed by the Montreal

  Convention.

  III.   LEGAL ARGUMENT IN RESPONSE

         A.      Applicable Standard.

         In examining Plaintiffs’ Motion for Remand, it is worth setting forth the applicable legal

  standard. Removal is proper in “any civil action brought in a State court of which the district

  courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). Original jurisdiction

  must be established with either federal question jurisdiction pursuant to 28 U.S.C. § 1331 or

  diversity jurisdiction pursuant to 28 U.S.C. § 1332 (not asserted here).          Federal question

  jurisdiction exists when the civil action arises “under the Constitution, laws, or treaties of the

  United States.” 28 U.S.C. § 1331. The burden of establishing federal jurisdiction falls on the party

  seeking to invoke the jurisdiction of the federal court (McNutt v. Gen. Motors Acceptance Corp.,

  298 U.S. 178, 189 (1936)) and courts are to strictly construe the requirements of 28 U.S.C. § 1441

  (removal jurisdiction) and remand all cases in which jurisdiction is doubtful (Shamrock Oil & Gas

  Corp. v. Sheets, 313 U.S. 100, 109 (1941); Univ. of So. Ala v. American Tobacco Co., 168 F.3d

  405, 411 (11 Cir. 1999)).




  4
          Specifically, the Common Law Bad Faith claim seeks to recover the amount of the
  judgment entered as against LaMia based on a purported settlement agreement for “amounts
  totaling $844 million [and in which] . . . LaMia admitted liability.” (Id. at ¶¶ 206, 215.)

                                                   9
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 10 of 26




         “The presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded

  complaint rule,’ which provides that federal jurisdiction exists only when a federal question is

  presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams,

  482 U.S. 386, 392 (1987) (citation omitted). The well-pleaded complaint rule provides that “the

  plaintiff is the master of the complaint, that a federal question must appear on the face of the

  complaint, and that the plaintiff may, by eschewing claims based on federal law, choose to have

  the cause heard in state court.” Id. at 398-399. However, “even when a plaintiff has pled only

  state-law causes of action, he may not avoid federal jurisdiction if either (1) [his] state-law claims

  raise substantial questions of federal law or (2) federal law completely preempts his state-law

  claims.” Dunlap v. G&L Holding Group Inc., 381 F.3d 1285, 1290 (11 Cir. 2004) (citation

  omitted).

         In the present case, Plaintiffs’ proposed Third Party Complaint undeniably is seeking to

  recover damages arising out the crash of international air transportation governed by the Montreal

  Convention. Thus, for the reasons that follow, this matter should not be remanded.

         B.    Plaintiffs’ First Argument, That Because AON, BISA, And Tokio Marine Kiln
         Are Not Carriers, The Montreal Convention Does Not Apply To And Does Not
         Preempt Plaintiffs’ Claims For Coverage And Bad Faith, Flies In The Face Of The
         Montreal Convention’s Very Terms And The Facts Alleged In The Third Party
         Complaint.

         In their Motion for Remand, Plaintiffs assert that: “[p]ut simply, because the proposed

  defendants are not carriers, the Montreal Convention does not apply, and the treaty does not

  preempt Plaintiffs’ coverage and bad faith claims against Tokio Marine [Kiln].” (Motion for

  Remand at p. 9 (emphasis added).) Plaintiffs’ argument flies in the face of the very terms of the

  Montreal Convention5 and the facts alleged in the Third Party Complaint.


  5      During the course of drafting the text of the Montreal Convention treaty, the convention
                                                 10
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 11 of 26




         The Montreal Convention states that it “applies to all international carriage of persons,

  baggage or cargo performed by aircraft for reward.” See Montreal Convention art.1.1 (emphasis

  added).6 The term “international carriage” is defined in Article 1 as “any carriage in which,

  according to the agreement between the parties, the place of departure and the place of destination,

  whether or not there be a break in the carriage or a transhipment, are situated either within the

  territories of two States Parties….” Id. at art. 1.2. Article 17 defines the circumstances under

  which the Montreal Convention will govern liability for damage sustained in case of death or

  bodily injury of a passenger, as follows:

                 The carrier is liable for damage sustained in case of death or
                 bodily injury of a passenger upon condition only that the accident


  delegates purposefully revised Article 37 (at that time, titled Article 31) to encompass rights of
  recourse broader than just indemnification and contribution. For example, as initially drafted, this
  provision was entitled “Article 31 – Liability of Third Parties – Indemnification.” See ICAO,
  International Conference of Air Law, Vol. III, Preparatory Materials, 1999, Doc. 9775-DC/2, C-
  WP/10470, Attachment at p. 44. This proposed language, however, was revised by the delegates
  to remove the word “Indemnification” from its title, resulting in the title “Article 31 – Right of
  Recourse against Third Parties.” See ICAO, International Conference of Air Law, Vol. III,
  Preparatory Materials, 1999, Doc. 9775-DC/2, C-WP/10613, Attachment at p. 100. The delegates
  approved this final title without dissension or discussion to reflect expressly via this article that
  the Convention would provide a broad “right of recourse” against any third party. See ICAO,
  International Conference of Air Law, Vol. III, Preparatory Materials, 1999, Doc. 9775-DC/2,
  Legal Committee of the 30th Session Report at p. 179. (“Article 31 was approved without
  discussion.”). Textual interpretation of the treaty further supports that the right of recourse is
  broader than simply indemnification or contribution. For example, Article 48 governs relations of
  contracting and actual “carriers” and discusses the rights and obligations of carriers between
  themselves, “including any right of recourse or indemnification.” Montreal Convention art. 48
  (emphasis added).
  6
         See also El Al Israel Airlines, Ltd. v. Tseng, 525 U.S. 155, 175 (1999) (holding that Warsaw
  Convention, the predecessor treaty to the Montreal Convention, “precludes a passenger from
  maintaining an action for personal injury damages under local law when her claim does not satisfy
  the conditions for liability under the Convention.”). The Montreal Convention replaced the
  Warsaw Convention. However, decisions interpreting the Warsaw Convention are routinely
  applied to cases involving the Montreal Convention. Baah v. Virgin Atlantic Airways, Ltd., 473
  F. Supp. 2d 591 (S.D.N.Y. 2007); Paradis v. Ghana Airways Ltd., 348 F. Supp. 2d 106 (S.D.N.Y.
  2004).

                                                   11
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 12 of 26




                which caused the death or injury took place on board the aircraft
                or in the course of any of the operations of embarking or
                disembarking.
  Montreal Convention art. 17.1 (emphasis added).

         Further, when the Convention applies to the “international carriage,” Article 29 of the

  Montreal Convention states that the Convention provides the exclusive mechanism for recovery:

                In the carriage of passengers, baggage and cargo, any action for
                damages, however founded, whether under this Convention or in
                contract or in tort or otherwise, can only be brought subject to the
                conditions and such limits of liability as are set out in this
                Convention without prejudice to the question as to who are the
                persons who have the right to bring suit and what are their respective
                rights. In any such action, punitive, exemplary or any other non-
                compensatory damages shall not be recoverable.

  Montreal Convention art. 29 (emphasis added). Article 29 therefore brings any action for

  damages related to such international carriage, however founded, and whether in contract or

  otherwise, within the Montreal Convention. See Siddiq v. Saudi Arabian Airlines Corp., No. 6:11–

  cv–69–Orl–19GJK, 2013 WL 2152566 at *4, n.5 (M.D. Fla. Jan. 9, 2013) (“Article [29] (sic) of

  the Montreal Convention provides in relevant part: ‘In the carriage of passengers and baggage,

  any action for damages, however founded, can only be brought subject to the conditions and

  limits set out in this Convention.’”) (emphasis added). Thus, “[b]oth the Supreme Court and the

  Eleventh Circuit have made clear that the Montreal Convention ‘is the exclusive mechanism of

  recovery for personal injuries suffered on board an aircraft or in the course of embarking or

  disembarking from an airplane.’” Vanderwall v. United Airlines, Inc., 80 F. Supp. 3d 1324, 1334

  (S.D. Fla. 2015); Marotte v. American Airlines, Inc., 296 F.3d 1255, 1259 (11th Cir. 2002); Ugaz

  v. American Airlines, Inc., 576 F.Supp.2d 1354, 1364 (S.D. Fla. 2008). Of key importance, given

  the Montreal Convention's “exclusive domain,” over claims for bodily injury or death of a

  passenger while on board an aircraft or in the course of embarking or disembarking from an

                                                 12
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 13 of 26




  airplane, any claim for personal injury suffered “on board [an] aircraft or in the course of any

  of the operations of embarking or disembarking,” if not allowed under the Convention, is not

  available at all. Tseng, 525 U.S. at 161 (“We conclude that the protocol, to which the United

  States has now subscribed, clarifies, but does not change, the Convention’s exclusivity domain.

  We therefore hold that recovery for a personal injury suffered ‘on board [an] aircraft or in the

  course of any of the operations of embarking or disembarking,’ Art. 17, 49 Stat. 3018, if not

  allowed under the Convention, is not available at all.”)

         As set forth in detail below, the Plaintiffs’ Third Party Complaint sets forth allegations

  against all defendants, including Tokio Marine Kiln, for causes of action seeking compensation

  for damages resulting from Flight 2933, falling squarely within the Montreal Convention based

  upon a plain reading of Articles 1 and 29.

         Applying the above to the present case, it is beyond dispute that the damages sustained due

  to the deaths and bodily injuries resulting from the crash of Flight 2933 fall within the Montreal

  Convention. This is because as set forth above, the Third Party Complaint asserts that Plaintiffs

  are entitled to damages sustained due to the accident at issue, i.e., the crash of Flight 2933, which

  resulted in the deaths or bodily injuries of passengers while on board said Flight; and that the

  Flight was traveling from Santa Cruz, Bolivia to Rionegro, Colombia (both of which are

  signatories to the Montreal Convention).

         Additionally, every cause of action (Counts I through XV) within the Third Party

  Complaint specifically “re-allege[s] and incorporate[s] the allegations of paragraphs 1 – 132 [sic]”

  therein. Id. at ¶¶ 134, 141, 148, 155, 162, 169, 176, 183, 190, 194, 201, 205, 211, 214, and 219.

  Most pertinent are the “GENERAL ALLEGATIONS” contained within paragraphs 105 – 133.

  These allegations encompass the particulars of Flight 2933 and set forth the detailed factual basis

                                                   13
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 14 of 26




  underpinning every cause of action within the Third Party Complaint. Id. at ¶¶ 105 – 133. By

  incorporating this robust set of facts about Flight 2933 within each count, Plaintiffs expressly

  entwined every one of their causes of action within the Montreal Convention regime.

         Against the foregoing backdrop, it is also indisputable that Counts IX through XV against

  the putative new defendants premise the Plaintiffs’ recovery on the existence of Flight 2933. Not

  only does each of these Counts incorporate the Flight 2933 “GENERAL ALLEGATIONS” to

  underpin the cause of action, but each Count against the putative new defendants contains a

  “WHEREFORE” clause in which all plaintiffs demand judgment for all damages related to the

  cause of action. Id. at ¶¶ 193, 200, 204, 210, 213, 218, 223, and their respective WHEREFORE

  clauses. As a result, Plaintiffs’ Third Party Complaint brings Plaintiffs’ new claims squarely

  within Articles 1 and 29 of the Convention. See Montreal Convention art. 1 and art. 29; see also

  Siddiq, 2013 WL 2152566 at *4, n.5.

         In their Motion for Remand, Plaintiffs attempt to distance their claims against Tokio

  Marine Kiln from the Montreal Convention by asserting that because Defendants AON, BISA, and

  Tokio Marine Kiln are not carriers, the Montreal Convention does not apply, and the treaty does

  not preempt Plaintiffs’ coverage and bad faith claims against Tokio Marine Kiln. As to the first

  part of the argument, whether Defendants AON, BISA, and Tokio Marine Kiln are or are not

  carriers is irrelevant to the application of the Montreal Convention. As set forth above, the

  Plaintiffs have sued the carrier, LaMia, for damages arising from an accident falling squarely

  within the Montreal Convention, and Defendants AON, BISA, and Tokio Marine Kiln are sued

  precisely because Plaintiffs assert that they are the broker and insurers of the carrier, LaMia. Tokio

  Marine Kiln’s status as a non-carrier does not transform the nature of Plaintiffs’ claims so as to

  evade application of the Montreal Convention. See In re Air Crash Near Rio Grande Puerto Rico

                                                   14
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 15 of 26




  on December 3, 2008, 10-CV-81551, 2015 WL 328219, at *4 (S.D. Fla. Jan. 23, 2015) (finding

  “that alter ego and joint venture theories of liability can be asserted under the Convention,” against

  non-carrier “if they are recognized under the law of the forum.”).

         Moreover, as to the second part of Plaintiffs’ argument, that the treaty does not preempt

  Plaintiffs’ coverage and bad faith claims against Tokio Marine Kiln, as the Supreme Court stated

  in the Tseng case, any claim for personal injury suffered “on board [an] aircraft or in the course of

  any of the operations of embarking or disembarking,” if not allowed under the Convention, is not

  available at all. Thus, to the extent Plaintiffs wish to pursue “coverage and bad faith claims,” they

  must pursue them under the convention or not at all. Said differently, because the Montreal

  Convention is clear that, “in the carriage of passengers and baggage, any action for damages,

  however founded, can only be brought subject to the conditions and limits set out in [the]

  Convention,” Plaintiffs’ “coverage and bad faith claims” fall within the Montreal Convention’s

  exclusive domain, howsoever they may be described. Accordingly, remand is improper.

         C.    Plaintiffs’ Argument That Claims Not Within The Scope Of The Montreal
         Convention Can And Should Be Remanded When The Claims Arise Under Local Law,
         Should Be Rejected.

         Relying on the case of AGCS Marine Ins. Co. v. Geodis Calberson Hungaria Logisztikai

  KFT, 16-CV-9710 (JMF), 2017 WL 5891818 (S.D.N.Y. Nov. 28, 2017), Plaintiffs argue that:

  “[m]any courts have held that claims not within the scope of the Montreal Convention can and

  should be remanded when the claims arise under local law.” (See Motion for Remand at p. 9

  (emphasis added).) Plaintiffs’ argument is a non-sequitur.

         However, the AGCS Marine Ins. Co. case was not remanded and the parties agreed that

  “the Montreal Convention generally [applied to that] case because [the case] relates to the

  ‘international carriage’ of ‘cargo’.” 2017 WL 5891818 at *2. In AGCS Marine Ins. Co., the court


                                                   15
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 16 of 26




  held that “third party claims for indemnification and contribution” were not time barred. See

  2017 WL 5891818 at *3 (emphasis added).               Why?   Because, the court relied upon cases

  interpreting whether third party claims for indemnification and contribution are subject to Article

  35.7 Id. (quoting Chubb Ins. Co. of Europe S.A. v. Menlo Worldwide Forwarding, Inc., 634 F.3d

  1023, 1027 (9th Cir. 2011) (““By its terms,” the Court reasoned, “Article 35 extinguishes only a

  single right: the ‘right to damages.’”) (emphasis added)). As such, Plaintiffs’ reliance on Chubb

  Ins. Co. of Europe S.A., also is misplaced. See id. (“In other words, because an action between

  carriers for indemnification or contribution is premised on the “right of recourse,” rather than the

  “right to damages,” Article 35's time bar does not apply. Instead, the timing of such an action is

  governed by local law.”) (emphasis added). In those cases, the parties were not arguing over

  whether the Montreal Convention applied to the cargo damage claims at issue but rather that the

  claims were time-barred. In fact, the AGCS Marine Ins. Co. court expressly gave recognition to

  the parties’ acknowledgment that the Convention applied to their claims – it was disputed whether

  the third-party action was untimely even though the underlying action had been brought timely

  under the Convention, and the court’s basis for subject matter jurisdiction was the applicability

  of the Convention. Tokio Marine Kiln is not asserting that Plaintiffs’ original Complaint was

  time-barred but rather that Plaintiffs’ attempt to restate their causes of action as against additional

  defendants seeking the recovery of the same damages arising from Flight 2933 does not negate the

  Convention’s applicability to Plaintiffs’ damages claims.




  7
         Article 35 states, in pertinent part, that:

  The right to damages shall be extinguished if an action is not brought within a period of two years,
  reckoned from the date of arrival at the destination, or from the date on which the aircraft ought to
  have arrived, or from the date on which the carriage stopped.

                                                       16
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 17 of 26




         Further, in the present case, Plaintiffs have not raised claims for indemnification,

  contribution, apportionment, or set-off against Tokio Marine Kiln.           They do not to seek

  contribution from Tokio Marine Kiln as a joint tortfeasor or indemnification under a contract to

  which Tokio Marine Kiln is a party. Indeed, the only agreement referenced in the Third Party

  Complaint to which Tokio Marine Kiln is a party is the reinsurance contract with BISA. Instead,

  Plaintiffs’ claims seek damages directly against Tokio Marine Kiln in Plaintiffs’ personal capacity.

  Therefore, Plaintiffs cannot simply travel under the holding of the AGCS Marine Ins. Co. case or

  the holding in the Chubb Ins. Co. of Europe S.A. case, which at their heart held that the state law

  statute of limitations governed the question of timeliness of the third-party actions, not whether

  substantively the claims were governed by the Montreal Convention. Most significantly, these

  cases do not support Plaintiffs’ assertion that the Court lacks subject matter jurisdiction over this

  action. Rather, because as clearly set forth in the Third Party Complaint, Plaintiffs assert claims

  against Tokio Marine Kiln, purportedly under theories of Breach of Contract and Common Law

  Bad Faith, for damages arising from bodily injury or death related to the crash of Flight 2933—an

  international flight from one signatory to the Montreal Convention to another—, these claims are

  within Article 17 and Article 29 of the Montreal Convention.

         D.    Plaintiffs’ Blanket Statement That Breach Of Contract Claims Do Not Fall
         Within Any Of The Three Damage Provisions Of The Montreal Convention, Is
         Simply Wrong.

         Plaintiffs cite to the case of Atia v. Delta Airlines, Inc., 692 F. Supp. 2d 693 (E.D. Ky.

  2010), in support of their blanket statement that “the Montreal Convention did not apply to a breach

  of contract claim because, while “an action for damages” it did not “fall[] within one of the

  Convention’s three damage provisions.”” See Motion for Remand at p. 10. However, a review of

  the Atia decision itself demonstrates that Plaintiffs’ blanket pronouncement is not black letter law.


                                                   17
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 18 of 26




  Rather, the Atia case demonstrates that whether a breach of contract claim falls within Montreal

  Convention or is preempted by it, is dependent on a fact-specific analysis.

         In Atia, the plaintiff asserted both a breach of contract claim and a public accommodation

  discrimination claim after she was removed from a flight prior to takeoff, alleging she was not

  permitted to fly on account of racial animus on the part of the carrier’s employee. Id. at 695. In

  addressing the breach of contract claim, the court began its analysis by noting the Convention’s

  “presumption of liability against air carriers for three categories of damages arising out of the

  international carriage of passengers or goods.” Id. at 699. Specifically:

         [1] Article 17 provides carrier liability for the death or bodily injury of a passenger,
         or the destruction, loss of, or damage to her baggage provided that the harm “took
         place on board the aircraft or in the course of any of the operations of embarking or
         disembarking.” Montreal Convention, art. 17. [2] Article 18 provides carrier
         liability “for damage sustained in the event of the destruction or loss of, or damage
         to, cargo upon condition only that the event which caused the damage so sustained
         took place during the carriage by air.” Montreal Convention, art. 18. [3] Finally,
         Article 19 provides carrier liability “for damage occasioned by delay in the carriage
         by air of passengers, baggage or cargo.”
  Id. The court then held that the plaintiff’s breach of contract claim did not fall within the three

  categories of damages set out above, specifically ruling that said claim was outside of Article 19

  because it did not relate to damage occasioned by a delay but rather, related to a complete non-

  performance. Id. at 701. In reaching its decision, the Atia court reviewed cases cited by the

  defendants wherein courts had held breach of contract claims to be preempted by the Montreal

  Convention, but then determined that the breach of contract cases cited by the defendants were

  distinguishable from the nonperformance case at bar. Id. at 700. Plaintiffs plainly are not alleging

  nonperformance by LaMia, and instead are asserting a classic wrongful death case arising out of a

  plane crash. Thus, while the cases cited by the defendants in the Atia case may have been

  inapplicable to that plaintiff’s claims, those cases are wholly applicable to breach of contract


                                                   18
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 19 of 26




  claims arising from the crash of LaMia Flight 2933 and underscore the applicability of the

  Convention to such claims.

         For example, in the case of Yahya v. Yemenia–Yemen Airways, No. 08–14789, 2009 WL

  2711955, at *1 (E.D. Mich. Aug. 25, 2009), the plaintiff, as personal representative of the estate

  of a passenger who died during an international flight, brought several state-law claims—including

  breach of warranty—alleging that the passenger's death was caused by airline's refusal to land prior

  to reaching scheduled destination, and the breach of warranty claim was deemed preempted.

  Similarly, in Mbaba v. Societe Air France, 457 F.3d 496, 500 (5th Cir. 2006), the plaintiff alleged

  state-law claims, including breach of contract, stemming from alleged excess baggage fees, and

  the claim was deemed preempted. Moreover, in Bloom v. Alaska Airlines, 36 Fed. Appx. 278, 281

  (9th Cir. 2002), the court held: “Bloom's pleadings ... make clear that his contract and fraud actions

  are indistinct from his claims from emotional distress because all arose from the same discrete

  event during embarkment. Therefore, these causes of action are preempted by the Warsaw

  Convention.” Similarly, in Thede v. United Airlines, Inc., No. 17-cv-03528-PJH, 2018 WL

  1569836, at *5 (N.D. Cal. 2018), stating that “plaintiff is incorrect that the Convention's

  substantive scope is determined by the type of claim asserted,” and that “the Convention covers

  incidents that occur during international carriage—regardless of the type of claim asserted—and

  preempts federal or state law claims that might be brought as a result of those incidents,” the court

  held that because plaintiff did not “allege any facts that distinguish plaintiff’s contract claim from

  the inflight events,” the Montreal Convention preempted plaintiff’s breach of contract claim.

         In Knowlton v. American Airlines, the plaintiff filed a class action complaint in Baltimore

  County, on behalf of herself and others similarly situated alleging breach of contract arising from

  the fact that although when plaintiff purchased her ticket, the electronic confirmation of the

                                                   19
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 20 of 26




  plaintiff’s travel itinerary included the notation “breakfast” on the first leg of her international

  travel, she was informed in flight that she could purchase breakfast for $3.00. No. RDB-06-854,

  2007 WL 273794, at *1 (D. Md. Jan. 31, 2007). American removed to federal court alleging that

  “even though the Montreal Convention did not specifically discuss carrier liability for the alleged

  breach of contract at issue in this case, the treaty nonetheless completely preempts” the plaintiff’s

  state law breach of contract claim. Id. The district court held that federal preemption cannot serve

  as the basis for federal question jurisdiction, warranting removal, unless the doctrine of complete

  preemption applies, in which case the federal claim is “deemed to appear on the face of the

  complaint.” Id. at *3 (citing Pinney v. Nokia, Inc., 402 F. 3d 430, 449 (4th Cir. 2005)). The court

  also recognized that Tseng stands for the proposition that the Warsaw Convention preempted state

  law claims. Id. at *4. Because the Warsaw and Montreal Conventions were “designed to create a

  uniform system of liability among airlines for claims arising from international flights,”8 the

  Knowlton court held that the Montreal Convention completely preempts all claims arising out of

  international flights. Id. at *5. The court therefore denied the plaintiff’s motion to remand. Id.

         E.     Plaintiffs’ Argument         For    Remand      Relies   on    Misinterpreted     and
         Distinguishable Case Law.

         Plaintiffs’ reliance on Jensen v. Virgin Atl., 12-CV-06227 YGR, 2013 WL 1207962 (N.D.

  Cal. Mar. 25, 2013) fares no better. In Jensen, the court, “follow[ed] the decisions of the district

  courts in California that hold the exclusivity provisions of the Montreal Convention operate as an

  affirmative defense but do not completely preempt state law causes of action.” This Court has

  taken the contrary position. In Moran v. Am. Airlines, Inc., the court denied a motion for remand.




  8
         Id. at *3 (citing Pinney v. Nokia, Inc., 402 F.3d 430, 449 (4th Cir. 2005)).

                                                   20
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 21 of 26




  10-80878-CIV, 2011 WL 13116533, at *6 (S.D. Fla. Feb. 17, 2011), report and recommendation

  adopted, 10-80878-CIV, 2011 WL 13116534 (S.D. Fla. Mar. 9, 2011). In so doing the court held:

         Certain language in the Convention's claim-restricting provision could be read to
         support Moran's position that the Convention does not completely preempt state-
         law claims but instead limits them in accordance with the treaty's provisions: “In
         the carriage of passengers, baggage and cargo, any action for damages, however
         founded, whether under this Convention or in contract or in tort or otherwise, can
         only be brought subject to the conditions and such limits of liability as are set out
         in this Convention ....” Convention ch. III, art. 29 (emphasis added). The Court
         rejects this interpretation, however, because it is clear from the substance of the
         Convention's provisions that its detailed liability and remedial scheme is intended
         to provide the “exclusive mechanism of recovery” for claims within its scope.
  Id. (italic emphasis in original, bold emphasis added); See also Monti v. Aarestrup, 17-22753-CIV,

  2018 WL 1863754, at *2 (S.D. Fla. Feb. 16, 2018), report and recommendation adopted, 17-

  22753-CIV, 2018 WL 1859348 (S.D. Fla. Mar. 13, 2018) (quoting Moran and holding that

  Montreal Convention provides complete preemption of state-law negligence claim). See also

  Schoeffler-Miller v. Northwest Airlines, No. 08-cv-4012, 2008 WL 4936737, at *2-*4 (C.D. Ill.

  Nov. 17, 2008) (while noting that preemption is an affirmative defense and, therefore, not usually

  a basis for removal, court held that where plaintiff’s claim raise issue that is completely preempted

  by federal law, plaintiff cannot keep it out of federal court simply by characterizing suit as one

  arising out of common (state) law and thus, denying remand).

         Plaintiffs likewise cannot look to Masudi v. Brady Cargo Services, Inc., 12-CV-2391 DLI,

  2014 WL 4416502 (E.D.N.Y. Sept. 8, 2014) to change the essential nature of their damages claim

  to evade the Montreal Convention. Rather, the portion of the case to which Plaintiffs point in their

  Motion merely finds that the plaintiff lacked standing to assert a claim under Article 50 of the

  Montreal Convention—a provision relating to insurance maintenance requirements—and also

  failed to produce evidence to support such a claim. Id. at *6. Indeed, Masudi’s only analysis of

  the preemptive scope of the Montreal Convention is its initial holding that “the Court must construe
                                                21
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 22 of 26




  the amended compliant as asserting claims under the Montreal Convention, rather than state law,

  as pleaded, because Plaintiff's claims fall within the ‘complete preemption’ corollary to the well-

  pleaded complaint rule.”9 Id. at *6.

         F.    The Court In Any Event Has Supplemental Jurisdiction Over The Claims
         Against The Putative New Defendants Pursuant To 28 U.S.C § 1367(a).

         28 U.S.C. § 1367(a) provides that “in any civil action of which the district courts have

  original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

  that are so related to claims in the action within such original jurisdiction that they form part of the

  same case or controversy...” 28 U.S.C. § 1367(a) (2020). This includes “claims that involve the

  joinder…of additional parties.” Id.

         “The case or controversy standard is met when the supplemental claims arise out of a

  common nucleus of operative fact with the claims premised on federal jurisdiction.” Great

  American Ins. Co. v. Pino Koaoba & Associates, Inc., 08-cv-20847, 2008 WL 11333518 at *2

  (S.D. Fl. Dec. 8, 2008), citing Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 742-43 (11th

  Cir. 2006); see also United Mine Workers of America v. Gibbs, 383 U.S. 715, 725 (1966); Lucero

  v. Trosch, 121 F.3d 591, 597 (11th Cir. 1997). “In determining if the claims derive from a common

  nucleus of facts, the Court should ask whether the claims arise from the same facts or involve

  similar occurrences, witnesses, or evidence so that the state law claims fall within the Court’s

  supplemental jurisdiction.” Great American Ins. Co. at *2.

         Moreover, § 1367(c) provides limited instances where a court may decline to exercise

  supplemental jurisdiction, and this is a case where the factors – “judicial economy, convenience,


  9
         The court also granted summary judgment against the plaintiff on various other claims
  because “Plaintiff's unspecified claims arising under federal law are preempted by the Montreal
  Convention and dismissed.” Id. at *6.

                                                    22
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 23 of 26




  fairness to the parties, and whether all claims would be expected to be tried together” – compel the

  exercise of supplemental jurisdiction. All Underwriters Subscribing to Policy of Insurance

  Number B0621MMILSYB15055 v. Rika Boats, Ltd., 16-cv-20498, 2017 WL 1439944 *7 (S.D. Fl.

  Jan. 20, 2017) (citations omitted).

         Rika Boats is instructive. It involved first-party and third-party causes of action separately

  addressing insurance coverage and underlying liability regarding a damaged yacht under federal

  and state law. Rika Boats, Ltd. at *1 – 2. In rejecting the argument that the Court should decline

  to exercise supplemental jurisdiction over the state-law claims, the Court noted that “it is common

  for courts to hear liability and coverage issues in the same proceeding.” Rika Boats at *7, citing

  O’Bannon v. Friedman’s, Inc., 437 F. Supp. 2d 490, 493 (D. Md. 2006) (“exercising supplemental

  jurisdiction over indemnification claims against insurance company where the court had original

  jurisdiction over employment discrimination claims.”). The reason is simple: “it makes sense to

  determine within the same proceeding, not only liability and damages, but also the legal rights and

  obligations of involved parties with respect to the payment of those damages.” Rika Boats at *7,

  citing O’Bannon.     Applying this reasoning to the present case, Plaintiffs’ judgments and

  enforcement thereof are inextricably interwoven with whether Plaintiffs are entitled to recover the

  amount of the judgments under their Common Law Bad Faith claim, and at their heart require the

  Court to address the proper application of a multilateral treaty of the United States.

         O’Bannon involved a Civil Rights Act employment discrimination claim against an

  employer. O’Bannon at 491. After filing the initial discrimination action (which was governed

  by federal law), the plaintiffs moved for leave to amend their complaint to add the defendant’s

  liability insurers as new defendants for purposes of establishing coverage and seeking recovery

  against the insurers. Id. at 492 – 93. In exercising supplemental jurisdiction, the Court found that

                                                   23
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 24 of 26




  “while a declaratory judgment regarding coverage…will focus also on the specific provisions of

  the policies, the facts regarding the [underlying liability] will be integral to a determination of

  whether or not liability on the part of [defendant]…would be covered by its [insurance] policies…”

  Id. at 493.

          Similarly here, this Court should exercise its supplemental jurisdiction to determine “the

  legal rights and obligations of involved parties with respect to the payment” of the damages alleged

  by Plaintiffs in this case. As noted above, Plaintiffs’ Complaint alleges the same nucleus of facts

  related to the Montreal Convention air transportation provided to the passengers of LaMia Flight

  2933 as supporting every Count in their Complaint, including the counts against the putative new

  defendants. While Plaintiffs are seeking to assert third-party claims, Plaintiffs expressly made the

  decision to join all Counts in a pleading that is a second amendment of Plaintiffs original

  Complaint. Plaintiffs fully expected that all their claims would be heard together in the very same

  action, just not in federal court. Because supplemental jurisdiction exists on the face of Plaintiff’s

  Complaint, the Court should deny Plaintiffs’ remand motion in its entirety.

  V.      CONCLUSION

          For the foregoing reasons, Putative Defendant TOKIO MARINE KILN SYNDICATES

  LIMITED asks that the Court enter an order denying Plaintiffs’ Motion for Remand and granting

  such other relief as the Court deems just and proper.


  Dated: November 17, 2020                       DLA PIPER LLP (US)

                                                 By: /s/ Lida Rodriguez Taseff
                                                    Lida Rodriguez-Taseff
                                                    Florida Bar No. 039111
                                                    DLA PIPER LLP (US)
                                                    200 South Biscayne Boulevard
                                                    Suite 2500

                                                   24
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 25 of 26




                                        Miami, Florida 33131
                                        Phone: 305-423-8525
                                        Fax: 305-675-7885
                                        Email: lida.rodriguez-taseff@dlapiper.com
                                               dawn.perez@dlapiper.com

                                        J. Trumon Phillips
                                        Florida Bar No. 84568
                                        DLA PIPER LLP (US)
                                        3111 W. Dr. Martin Luther King Jr. Blvd.
                                        Suite 300
                                        Tampa, Florida 33607-6233
                                        Phone: 813-229-2111
                                        Fax: 813-229-1447
                                        Email: trumon.phillips@dlapiper.com
                                                sheila.hall@dlapiper.com

                                        Aidan M. McCormack
                                        (Admitted Pro Hac Vice)
                                        DLA PIPER LLP (US)
                                        1251 Avenue of the Americas
                                        27th Floor
                                        New York, NY 10020-1104
                                        Phone: 212-335-4750
                                        Fax: 917-778-8750
                                        Email: aidan.mccormack@dlapiper.com

                                     Attorneys for Putative Defendant TOKIO MARINE
                                     KILN SYNDICATES LIMITED




                                       25
Case 1:20-cv-23631-UU Document 20 Entered on FLSD Docket 11/17/2020 Page 26 of 26




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY on November 17, 2020, a true and correct copy of this document

  was electronically filed with the Clerk of the Court using the CM/ECF system. I also certify that

  the foregoing document is being served via email upon:

  Steven C. Marks
  smarks@podhurst.com
  Kristina M. Infante
  kinfante@podhurst.com
  PODHURST ORSECK, P.A.
  One S.E. 3rdAvenue, Suite 2300
  Miami, FL 33131
  Phone: (305) 358-2800
  Fax: (305) 358-2382
  Attorneys for Plaintiffs

  Marco Antonio Rochas Venegas
  marv_0405@hotmail.com
  4850 S.W. 63rdTerr.
  Apt. 413
  Davie, FL 33314
  Pro Se Defendant


                                                      /s/ Lida Rodriguez-Taseff
                                                      Lida Rodriguez-Taseff
                                                      Florida Bar No. 39111

  EAST\177438761.4




                                                 26
